Notice of Pre-AIA  or AIA  Status
The present application, filed on or after June 14, 2018, is being examined under the first inventor to file provisions of the AIA .
The application claims foreign priority of Korean application KR10-2015-0178101 of 12/14/2015. The foreign priority is acknowledged based on foreign priority document submitted on 06/04/2018.

Detailed action 
Claims 1-2, 21-22, 24-30, 32 and 34-40 are pending and are being considered.

Response to 103
Applicants argument filled on 10/18/21 and 10/19/2021 have been fully considered and they are not persuasive. 
In response to applicants argument on page 4-5 of remarks that Doherty (i.e. second reference) fails to teach the limitation “…..wherein the second hash value is generated for the image to be backed up by the image storage device only when the image is to be backed up by the image storage device for exportation of the image from the image storage device to another device”. The applicant argues that in Doherty teaches the hash value is generated when uploading images from camera to the imagery management system which is not equivalent to generating hash when backing up image for exploration to another device. The examiner acknowledges applicants point of view but respectfully disagrees because Doherty on [0024-0026] as cited on previous office action teaches once the user selects the images to be uploaded (i.e. equivalent to image to be backed up for exportation because the image stored at camera will be backed up at imagery management system), the selected images are uploaded from the camera to the imagery management system (i.e. equivalent to backup process). Initially, the imagery management system uploads a text file with the metadata for the selected image. Then, a hash, e.g., an MD5 hash, is generated from the original file on the camera (i.e. equivalent to generating a second hash value only when exportation of image takes place) and appended to the uploaded text file. Next, the image is uploaded from the camera (i.e. equivalent to image storage device) to the imagery management system (i.e. equivalent to another device). For more detail see the rejection below. 

Furthermore applicant argues that aspect of the invention is to confirm whether the backup image has been altered only when the image is to be exported for backup thereby reducing the load on the device which generated the hash. The examiner acknowledges applicants point of view and would like to point [0053] of Doherty teaches a hashed image cannot be modified or tampered with once the hashed image has been uploaded. See on [0025] teaches the imagery management system then performs a check to make sure the generated hash matches that of the original uploaded image file. Thus Doherty teaches generating hash only when image is backed up for exportation to another device. Once the image is uploaded on imagery management system then the image cannot be modified. Hence there is no need of generating another hash at imagery system after the image is backed up, therefore load of generating hash is reduced.
                                               Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 24-30, 32 and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Hansen (US 20150161464) in view of Doherty et al (hereinafter Doherty) (US 20120328148).


Regarding claim 1 Hansen teaches a digital forensic image verification system comprising: (Hansen on [0016] teaches an evidence processing system which may receive the image frames and detect whether one or more of the image frames shows improper activity);
an imaging device comprising at least one hardware processor to implement  (Hansen Fig 1 block 106 and text on [0026-0028] teaches a  processor based computing device);
an imaging unit configured to generate image (Hansen Fig 1 block 143 and text on [0027-0028] teaches a  user computing device comprising an image capture device 143. The image capture device 143 is configured to receive light, which is then converted into image frames. See also on [0078] teaches image frames are generated by image capture device);
a first hash value generator configured to generate a first hash value for the image (Hansen Fig 5 block 503-513 and text on [0083] teaches the user device application 139 collects image frames provided by the image capture device 143. The user device selects at least a subset of the image frames and sensor data that was collected. A hash function is then applied to the selected image frames);
and a transmitting unit configured to transmit the image and the first hash value (Hansen Fig 5 block 519 and text on [0085] teaches the user device than transmits the encrypted image frames, sensor data, and hash value to the evidence processing system);
and an image storage device comprising at least one hardware processor to implement  (Hansen Fig 1 block 109 and text on [0032-0034] evidence processing system);
a receiving unit configured to receive the image and the first hash value from the imaging device (Hansen on [0085] teaches the evidence processing system receives the first hash value and the image frame);
(Hansen Fig 6A block 609 and text on [0087] teaches the evidence processing system 119 then applies the hash function to the image frames (i.e. second hash, the first hash value was generated at user device and second hash is generated at evidence processing system)).
and a controller configured to, compare the first hash value generated in the imaging device and the second hash value generated in the image storage device with each other, [[and back up the image based on a determination that the first hash value and the second hash value are the same]] (Hansen Fig 6A block 616 and text on [0087-0091] teaches comparing the first hash value (i.e. generated at user device) with second hash value (i.e. generated at evidence processing system)).
	Although Hansen teaches generating hash based on when the image is transmitted to second device (i.e. based on condition such that a second hash is only generated when evidence processing system receives the  image and the hash form user device), and comparing the both hashes, but Hansen fails to explicitly teach wherein the second hash value is generated for the image to be backed up by the image storage device only when the image is to be backed up by the image storage device for exportation of the image from the image storage device to another device and back up the image based on a determination that the first hash value and the second hash value are the same. However, Doherty from analogous art teaches wherein the second hash value is generated for the image to be backed up by the image storage device only when the image is to be backed up by the image storage device for exportation of the image from the image storage device to another device (Doherty on [0024-0026] teaches uploading the selected images to the imagery management system. Once the user selects the images to be uploaded, the selected images are uploaded from the camera to the imagery management system. A hash value is generated for the image to be uploaded to imagery management system (i.e. generating hash only when the image is to be uploaded for backup));
 [[and a controller configured to, compare the first hash value generated in the imaging device and the second hash value generated in the image storage device with each other,]] and back up the image based on a determination that the first hash value and the second hash value are the same (Doherty on [0024-0026] teaches imagery management system then performs a check to make sure the generated hash matches that of the original uploaded image file. Once the selected image has been authenticated, the imagery management system stores the original authenticated image in a primary image storage location and creates a working copy of the authenticated image for storage in a secondary image storage location (i.e. successful uploading image when both hash are same)).

Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Doherty into the teaching of Hansen by generating second hash when image is backed up and comparing the hash based on image being backed up. One would be motivated to do so in order to verify the authenticity of image being uploaded for backup (Doherty on [0005]).

Regarding claim 24 Hansen teaches a digital forensic image verification system comprising: (Hansen on [0016] teaches an evidence processing system which may receive the image frames and detect whether one or more of the image frames shows improper activity);
an imaging unit configured to generate image (Hansen Fig 1 block 143 and text on [0027-0028] teaches a  user computing device comprising an image capture device 143. The image capture device 143 is configured to receive light, which is then converted into image frames. See also on [0078] teaches image frames are generated by image capture device);
(Hansen Fig 5 block 503-513 and text on [0083] teaches the user device application 139 collects image frames provided by the image capture device 143. The user device selects at least a subset of the image frames and sensor data that was collected. A hash function is then applied to the selected image frames);
and a transmitting unit configured to transmit the image and the first hash value (Hansen Fig 5 block 519 and text on [0085] teaches the user device than transmits the encrypted image frames, sensor data, and hash value to the evidence processing system);
a receiving unit configured to receive the image and the first hash value from the imaging device (Hansen on [0085] teaches the evidence processing system receives the first hash value and the image frame);
and an image storage device comprising at least one hardware processor to implement  (Hansen Fig 1 block 109 and text on [0032-0034] evidence processing system);
a second hash value generator configured to generate a second hash value for the image, [[wherein the second hash value is generated for the image to be backed up by the image storage device only when the image is to be backed up by the image storage device for exportation of the image from the image storage device to another device]] (Hansen Fig 6A block 609 and text on [0087] teaches The evidence processing system 119 then applies the hash function to the image frames (i.e. second hash, the first hash value was generated at user device and second hash is generated at evidence processing system)).
and a controller configured to, compare the first hash value generated in the imaging device and the second hash value generated in the image storage device with each other, [[and back up the image based on a determination that the first hash value and the second hash value are the same]] (Hansen Fig 6A block 616 and text on [0087-0091] teaches comparing the first hash value (i.e. generated at user device) with second hash value (i.e. generated at evidence processing system)).

	Although Hansen teaches generating hash based on when the image is transmitted to second device (i.e. based on condition such that a second hash is only generated when evidence processing system receives the  image and the hash form user device), and comparing the both hashes, but Hansen fails to explicitly teach wherein the second hash value is generated for the image to be backed up by the image storage device only when the image is to be backed up by the image storage device for exportation of the image from the image storage device to another device and back up the image based on a determination that the first hash value and the second hash value are the same, however Doherty from analogous art teaches wherein the second hash value is generated for the image to be backed up by the image storage device only when the image is to be backed up by the image storage device for exportation of the image from the image storage device to another device (Doherty on [0024-0026] teaches uploading the selected images to the imagery management system. Once the user selects the images to be uploaded, the selected images are uploaded from the camera to the imagery management system. A hash value is generated for the image to be uploaded to imagery management system);
 [[and a controller configured to, compare the first hash value generated in the imaging device and the second hash value generated in the image storage device with each other,]] and back up the image based on a determination that the first hash value and the second hash value are the same (Doherty on [0024-0026] teaches imagery management system then performs a check to make sure the generated hash matches that of the original uploaded image file. Once the selected image has been authenticated, the imagery management system stores the original authenticated image in a primary image storage location and creates a working copy of the authenticated image for storage in a secondary image storage location).

(Doherty on [0005]).
Regarding claim 25 the combination of Hansen and Doherty teaches all the limitations of claim 24 above, Hansen further teaches wherein the first hash value generator is configured to generate the first hash value for some of frames among the image produced by the imaging unit (Hansen Fig 5 block 503-513 and text on [0083] teaches the user device application 139 collects image frames provided by the image capture device 143. The user device selects at least a subset of the image frames and sensor data that was collected. A hash function is then applied to the selected image frames).
Regarding claim 26 the combination of Hansen and Doherty teaches all the limitations of claim 25 above, Hansen further teaches wherein frames for which the first hash value is generated among the frames of the image produced by the imaging unit comprise frames arranged at intervals of a sequential order (Hansen Fig 4 and text on [0078-0081] teaches image frames are shown in sequential order in specific time interval such as t(-3) to t(3). Further teaches the generated image frames 403 may be captured and/or provided at N frames per second, where N is a predefined number).
Regarding claim 27 the combination of Hansen and Doherty teaches all the limitations of claim 25 above, Hansen further teaches wherein frames for which the first hash value is generated among the frames of the image produced by the imaging unit comprise frames arranged at certain time intervals (Hansen Fig 4 and text on [0078-0081] teaches image frames are shown in sequential order in specific time interval such as t(-3) to t(3). Further teaches the generated image frames 403 may be captured and/or provided at N frames per second, where N is a predefined number).
Regarding claim 28 the combination of Hansen and Doherty teaches all the limitations of claim 25 above, Hansen further teaches wherein frames for which the first hash value is generated among the (Hansen Fig 4 and text on [0078-0081] teaches image frames are shown in sequential order in specific time interval such as t(-3) to t(3). Further teaches the generated image frames 403 may be captured and/or provided at N frames per second, where N is a predefined number).
Regarding claim 29 the combination of Hansen and Doherty teaches all the limitations of claim 25 above, Hansen further teaches wherein the first hash value generator is configured to generate the first hash value for some regions of the image produced by the imaging unit (Hansen Fig 5 block 503-513 and text on [0083] teaches the user device application 139 collects image frames provided by the image capture device 143. The user device selects at least a subset of the image frames and sensor data that was collected. A hash function is then applied to the selected image frames).
Regarding claim 30 the combination of Hansen and Doherty teaches all the limitations of claim 25 above, Hansen further teaches wherein the first hash value generator is configured to generate the first hash value in units of an images data file produced by the imaging unit (Hansen Fig 5 block 503-513 and text on [0083 and 0087] teaches the user device application 139 collects image frames provided by the image capture device 143. The user device selects at least a subset of the image frames and sensor data that was collected. A hash function is then applied to the selected image frames).

Regarding claim 32 Hansen teaches a digital forensic image verification system comprising: (Hansen on [0016] teaches an evidence processing system which may receive the image frames and detect whether one or more of the image frames shows improper activity);
an imaging unit configured to generate image (Hansen Fig 1 block 143 and text on [0027-0028] teaches a  user computing device comprising an image capture device 143. The image capture device 143 is configured to receive light, which is then converted into image frames. See also on [0078] teaches image frames are generated by image capture device);
(Hansen Fig 5 block 503-513 and text on [0083] teaches the user device application 139 collects image frames provided by the image capture device 143. The user device selects at least a subset of the image frames and sensor data that was collected. A hash function is then applied to the selected image frames);
and a transmitting unit configured to transmit the image and the first hash value (Hansen Fig 5 block 519 and text on [0085] teaches the user device than transmits the encrypted image frames, sensor data, and hash value to the evidence processing system);
and an image storage device comprising at least one hardware processor to implement  (Hansen Fig 1 block 109 and text on [0032-0034] evidence processing system);
a receiving unit configured to receive the image and the first hash value from the imaging device (Hansen on [0085] teaches the evidence processing system receives the first hash value and the image frame);
a second hash value generator configured to generate a second hash value for at least one image of the images received by receiving unit [[wherein the second hash value is generated for the image to be backed up by the image storage device only when the image is to be backed up by the image storage device for exportation of the image from the image storage device to another device]] (Hansen Fig 6A block 609 and text on [0087] teaches The evidence processing system 119 then applies the hash function to the image frames (i.e. second hash, the first hash value was generated at user device and second hash is generated at evidence processing system)).
and a controller configured to, compare the first hash value generated in the imaging device and the second hash value generated in the image storage device with each other, [[and back up the image based on a determination that the first hash value and the second hash value are the same]] (Hansen Fig 6A block 616 and text on [0087-0091] teaches comparing the first hash value (i.e. generated at user device) with second hash value (i.e. generated at evidence processing system)).

	Although Hansen teaches generating hash based on when the image is transmitted to second device (i.e. based on condition such that a second hash is only generated when evidence processing system receives the  image and the hash form user device), and comparing the both hashes, but Hansen fails to explicitly teach wherein the second hash value is generated for the image to be backed up by the image storage device only when the image is to be backed up by the image storage device for exportation of the image from the image storage device to another device and back up the image based on a determination that the first hash value and the second hash value are the same, however Doherty from analogous art teaches wherein the second hash value is generated for the image to be backed up by the image storage device only when the image is to be backed up by the image storage device for exportation of the image from the image storage device to another device (Doherty on [0024-0026] teaches uploading the selected images to the imagery management system. Once the user selects the images to be uploaded, the selected images are uploaded from the camera to the imagery management system. A hash value is generated for the image to be uploaded to imagery management system);
 [[and a controller configured to, compare the first hash value generated in the imaging device and the second hash value generated in the image storage device with each other,]] and back up the image based on a determination that the first hash value and the second hash value are the same (Doherty on [0024-0026] teaches imagery management system then performs a check to make sure the generated hash matches that of the original uploaded image file. Once the selected image has been authenticated, the imagery management system stores the original authenticated image in a primary image storage location and creates a working copy of the authenticated image for storage in a secondary image storage location).

(Doherty on [0005]).

Regarding claim 34 the combination of Hansen and Doherty teaches all the limitations of claim 32 above, Hansen further teaches wherein the first hash value generator is configured to generate the first hash value for the at least one of the images generated by the imaging unit (Hansen Fig 5 block 503-513 and text on [0083] teaches the user device application 139 collects image frames provided by the image capture device 143. The user device selects at least a subset of the image frames and sensor data that was collected. A hash function is then applied to the selected image frames);
and the second hash value generator is configured to generate the second hash value for the images for which the first hash value is generated among the images received by the receiving unit (Hansen Fig 6A block 609 and text on [0087] teaches The evidence processing system 119 then applies the hash function to the image frames (i.e. second hash, the first hash value was generated at user device and second hash is generated at evidence processing system only when the first hash value of image and image frame is transmitted)).
Regarding claim 35 the combination of Hansen and Doherty teaches all the limitations of claim 32 above, Doherty further teaches wherein the second hash value generator is configured to generate the second hash value for images to be transmitted outside of the image storage (Doherty on [0024-0026] teaches imagery management system then performs a check to make sure the generated hash matches that of the original uploaded image file. Once the selected image has been authenticated, the imagery management system stores the original authenticated image in a primary image storage location and creates a working copy of the authenticated image for storage in a secondary image storage location).

Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Doherty into the teaching of Hansen by generating second hash when image is backed up and comparing the hash based on image being backed up. One would be motivated to do so in order to verify the authenticity of image being uploaded for backup (Doherty on [0005]).

Claims 2 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hansen (US 20150161464) in view of Doherty et al (hereinafter Doherty) (US 20120328148) and further in view of  Woods et al (hereinafter Woods) (US 20150334257).

Regarding claim 2 the combination of Hansen and Doherty teaches all the limitations of claim 1 above, the combination of Hansen and Doherty fails to explicitly teach wherein the at least one processor of the imaging device further implements a muxing unit configured to mux the first hash value and the image corresponding to the first hash value, wherein the transmitting unit of the imaging device is configured to transmit the image and the first hash value muxed by the muxing unit, however Woods from an analogous art teaches wherein the imaging device further comprises a muxing unit configured to mux the first hash value and the image corresponding to the first hash value (Woods on [0035] teaches When an image is captured, a secure hash for the image can be computed using a secure hash algorithm (for example, SHA-2). The computed hash output can be appended (i.e. muxed) to the captured image. See also Fig 5-Fig 7 and text on [0063-0065] teaches a secure hash for the image can be computed using a secure hash algorithm (for example, SHA-2), the computed hash output can be appended to the captured image, and transmitted together with it to a target device);
(Woods on [0035] teaches When an image is captured, a secure hash for the image can be computed using a secure hash algorithm (for example, SHA-2). The computed hash output can be appended (i.e. muxed) to the captured image and transmitted to a target device. See also Fig 5-Fig 7 and text on [0063-0065] teaches a secure hash for the image can be computed using a secure hash algorithm (for example, SHA-2), the computed hash output can be appended to the captured image, and transmitted together with it to a target device).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Woods into the combined teaching of Hansen and Doherty by embedding hash of the image into the image and transmitting the embedded image. One would be motivated to do so in order to provide the provenance and authenticity of images (Woods on [0012]).

Regarding claim 21 the combination of Hansen, Doherty and Woods teaches all the limitations of claim 2 above, the combination of Hansen, Doherty and cited section of Woods fails to explicitly teach wherein the receiving unit of the image storage device is configured to receive the image and the first hash value muxed by the imaging device, wherein the image storage device further comprises a demuxing unit configured to demux the muxed image and first hash value, but Woods on different section teaches wherein the receiving unit of the image storage device is configured to receive the image and the first hash value muxed by the imaging device (Woods Fig 5-Fig 7 and text on [0063-0065] teaches a secure hash for the image can be computed using a secure hash algorithm (for example, SHA-2), the computed hash output can be appended to the captured image, and transmitted together with it to a target device. Upon receipt at the target device, the signed hash digest can be verified using a public key);
(Woods Fig 5-Fig 7 and text on [0063-0065] teaches a secure hash for the image can be computed using a secure hash algorithm (for example, SHA-2), the computed hash output can be appended to the captured image, and transmitted together with it to a target device. Upon receipt at the target device, the signed hash digest can be extracted from the image using the steg key. See also on [0035] teaches the computed hash output can be appended to the captured image and transmitted to a target device. Upon receipt, the target device can extract the secure hash output).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Woods into the combined teaching of Hansen and Doherty by embedding hash of the image into the image and transmitting the embedded image and extract the hash from the image. One would be motivated to do so in order to provide the provenance and authenticity of images (Woods on [0012]).

Regarding claim 22 the combination of Hansen, Doherty and Woods teaches all the limitations of claim 21 above, the of combination Hansen, Doherty and cited section of Woods fails to explicitly teach wherein the image storage device further comprises a storage unit configured to store the demuxed image and first hash value separately, but Woods on different section teaches wherein the image storage device further comprises a storage unit configured to store the demuxed image and first hash value separately (Woods on [0036] teaches The signed hash can be stored in a database separate from the captured image. See on [0063-0065] teaches storing the transmitted image if the extracted hash and the computed hash are identical).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Woods into the combined teaching of Hansen and Doherty by storing hash (Woods on [0012]).

Claims 36-40 are rejected under 35 U.S.C. 103 as being unpatentable over Hansen (US 20150161464) in view of Doherty et al (hereinafter Doherty) (US 20120328148) and further in view of  Yoshida et al (hereinafter Yoshida) (US 6674874).

Regarding claim 36 the combination of Hansen and Doherty teaches all the limitations of claim 1 above, although the combination teaches generating hash for the group of frames of image, but fails to explicitly teach wherein the first hash value generator is configured to generate the first hash value for a group of frames of the image in a time interval by combining different hash values for the frames of the group and wherein the second hash value generator is configured to generate the second hash value for the group of frames of the image to be backed up in the same time interval by combining different hash values for the frames of the group of the image to be backed up, however Yoshida from analogous art teaches wherein the first hash value generator is configured to generate the first hash value for a group of frames of the image in a time interval by combining different hash values for the frames of the group and wherein the second hash value generator is configured to generate the second hash value for the group of frames of the image to be backed up in the same time interval by combining different hash values for the frames of the group of the image to be backed up (Yoshida on [Col 12 line 60-67 and Col 13 line 1-15] teaches a hash calculating unit 1403 for obtaining a hash value of a designated frame of the image data; a digital watermark embedding unit 1404 for embedding the hash value of each frame of the image data into each block of the audio data; a hash calculating unit 1405 for obtaining a hash value of each block of the audio data in which the digital watermark has already been embedded; a digital watermark embedding unit 1406 for embedding the hash value of each block of the audio data into a predetermined frame of the image data).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Yoshida into the combined teaching of Hansen and Doherty by combining different hash value of frames of an image. One would be motivated to do so in order to provide technique for integratedly managing different of kinds of contents (Yoshida on [Col 3 line 31-35]).
Regarding claim 37 the combination of Hansen, Doherty and Yoshida teaches all the limitations of claim 36 above, although the combination of Hansen, Doherty and the cited portion of Yoshida teaches backing up image base on matching hash value, however Yoshida on different section teaches wherein the controller is configured to back up the image based on a determination that the first hash value for the group of frames of the image in the time interval is the same as the second hash value for the group of frames of the image to be backed up in the same time interval (Yoshida on [Col 13 line 50-65] teaches comparing unit 1507 for comparing the hash value calculated from each block of the audio data with the hash value extracted from the embedding frame; and a comparing unit 1508 for comparing the hash value calculated from the hash frame with the hash value extracted from each block of the audio data. See on [Col 8 line 60-65] teaches same digital watermark information has been embedded into the frame of the image and the audio block which correspond to each other with respect to time).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Yoshida into the combined teaching of Hansen and Doherty by combining different hash value of frames of an image. One would be motivated to do so in order to provide technique for integratedly managing different of kinds of contents (Yoshida on [Col 3 line 31-35]).

38 the combination of Hansen, Doherty and Yoshida teaches all the limitations of claim 36 above, Yoshida further teaches wherein the7 Appln. No.: 16/062,523first hash value generator is configured to generate a plurality of first hash values for respective groups of frames of the image in time intervals, and the second hash value generator is configured to generate a plurality of second hash values for respective groups of frames of the image to be backed up in the time intervals (Yoshida on [Col 13 line 16-24] teaches a hash frame from which a hash value is obtained and an embedding frame in which a hash value of each block (i.e. plurality of hash) of the audio data is embedded are extracted by the frame cutting-out unit 1401. The audio data is divided into blocks each having a predetermined length by the block dividing unit 1402. The frame extraction and the block division are executed here in a manner such that one hash frame and one embedding frame exist within the time corresponding to one block of the audio data).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Yoshida into the combined teaching of Hansen and Doherty by combining different hash value of frames of an image. One would be motivated to do so in order to provide technique for integratedly managing different of kinds of contents (Yoshida on [Col 3 line 31-35]).

Regarding claim 39 the combination of Hansen, Doherty and Yoshida teaches all the limitations of claim 38 above, Yoshida further teaches wherein the controller is configured to back up the image based on a determination that each of the plurality of first hash values for the respective groups of frames of the image in each time interval is the same as each of the plurality of second hash values for the respective groups of frames of the image to be backed up in each corresponding time interval (Yoshida on [Col 13 line 50-65] teaches comparing unit 1507 for comparing the hash value calculated from each block of the audio data with the hash value extracted from the embedding frame; and a comparing unit 1508 for comparing the hash value calculated from the hash frame with the hash value extracted from each block of the audio data. See on [Col 8 line 60-65] teaches same digital watermark information has been embedded into the frame of the image and the audio block which correspond to each other with respect to time).
Regarding claim 40 the combination of Hansen and Doherty teaches all the limitations of claim 1 above, Hansen further teaches wherein the imaging device further produces a sound (Hansen on [0041] teaches user device application 139 may then collect data, such as image frames, location data, accelerometer data, sound, and/or other types of information using the image capture device).

Although the combination teaches generating hash for the group of frames of image, but fails to explicitly teach wherein the first hash value generator is configured to generate the first hash value for a group of frames of the image in a time interval by combining different hash values for sounds and the frames of the group and wherein the second hash value generator is configured to generate the second hash value for the group of frames of the image to be backed up in the same time interval by combining different hash values for sounds and the frames of the group of the image to be backed up, however Yoshida from analogous art teaches  wherein the first hash value generator is configured to generate the first hash value for a group of frames of the image in a time interval by combining different hash values for sounds and the frames of the group (Yoshida on [Col 12 line 60-67 and Col 13 line 1-15] teaches a hash calculating unit 1403 for obtaining a hash value of a designated frame of the image data; a digital watermark embedding unit 1404 for embedding the hash value of each frame of the image data into each block of the audio data; a hash calculating unit 1405 for obtaining a hash value of each block of the audio data in which the digital watermark has already been embedded; a digital watermark embedding unit 1406 for embedding the hash value of each block of the audio data into a predetermined frame of the image data);
Yoshida on [Col 12 line 60-67 and Col 13 line 1-15] teaches a hash calculating unit 1403 for obtaining a hash value of a designated frame of the image data; a digital watermark embedding unit 1404 for embedding the hash value of each frame of the image data into each block of the audio data; a hash calculating unit 1405 for obtaining a hash value of each block of the audio data in which the digital watermark has already been embedded; a digital watermark embedding unit 1406 for embedding the hash value of each block of the audio data into a predetermined frame of the image data).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Yoshida into the combined teaching of Hansen and Doherty by combining different hash value of frames of an image. One would be motivated to do so in order to provide technique for integratedly managing different of kinds of contents (Yoshida on [Col 3 line 31-35]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOEEN KHAN whose telephone number is (571)272-3522.  The examiner can normally be reached on 7AM-5PM EST M-TH Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571)272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOEEN KHAN/               Examiner, Art Unit 2436                         
         /SHEWAYE GELAGAY/         Supervisory Patent Examiner, Art Unit 2436